DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oldakowski (Pub. No. US 2015/0190175).
As per claim 1, Oldakowski teaches a spinal device (fig. 25, paragraph 0173) comprising: a rod (lower 2597; fig. 25, para 0173) which has a first end disposed in a housing (2508; fig. 25, para. 0173- the right end of lower leg 2597 is disposed in the stabilization member 2508) and a second end which protrudes out of said housing through an aperture (fig. 25, para. 0173- the left end of lower leg 2597 is shown to be extending through an aperture of the stabilization member 2508) and which is movable to protrude more out of said housing or less out of said housing (fig. 25; abstract, para. 0173- the stabilization device is taught to be adjustable and figure 25 further shows the lower leg 2597 capable of moving within lower passage 2596); and a biasing device, mounted on said rod (lower 2598; fig. 25, para. 0173), which comprises a series of
connected at least partial coils (fig. 25, para 0173- lower spring 2598 is shown to be a series of at least partial coils connected together), wherein a first end of said biasing device is arranged to abut against said housing (right-most end of spring 2598; figure 25, para. 0173- the bottom portions of the right most end of lower spring 2598 is shown to abut against stabilization member 2508) and a second end of said biasing device, opposite said first end, is affixed to said rod (left-most end of spring 2598; fig. 25, para. 0173- the left most end of the lower spring 2598 is shown to be mounted on lower leg 2597 such that it is affixed to the lower leg 2597).
As per claim 3, Oldakowski teaches the spinal device according to claim 1, wherein axial fixation of said second end determines a pretension of said biasing device (fig. 25; para. 0173- Oldakowski teaches the spring is used to provide stiffness to stabilization member 2508 such that as the left end of lower leg 2597 is is fixed, the spring 2598 is set to a certain pretension or stiffness within the stabilization member 2508).
As per claim 5, Oldakowski teaches the spinal device according to claim 1, wherien a first polyaxial joint attachment member is at said second end of said rod (2530; fig. 25, para. 0173) and a second polyaxial joint attachment member is at a portion of said housing (hole positioned at right end of stabilization member 2508; fig. 25; para. 0173).
As per claim 6, Oldakowski teaches a method for adjusting curvature of a spine (Fig 25; para [0173]) comprising: mounting a biasing device on a rod of a spinal device which is installed on spinal structure (Fig 25; para [0173]; spring 2598 is shown to be mounted on lower leg 2597, wherein the lower leg 2597 along with stabilization member 2508 are further taught to be placed on two adjacent vertebrae to stabilize the vertebrae, para [0116]), said biasing device comprising a series of connected at-least partial coils (Fig 25; para [0173]; lower spring 2598 is shown to be a series of at-least partial coils connected together), wherein a first end of said biasing device is arranged to abut against a housing (Box VIIl) (right-most end of lower spring 2598; Fig 25; para [0173]; the bottom portions of the right-most end of lower spring 2598 is shown to abut against stabilization member 2508) and a second end of said biasing device, opposite to said first end, is affixed to said rod (left-most end of spring 2598; Fig 25; para (0173); the left-most end of the lower spring 2598 is shown to be mounted on lower leg 2597 such that it is affixed to the lower leg 2597), and using said biasing device to apply an urging force to said rod and said spinal structure (Fig 25; para [0173]; the spring 2598 is used to provide stiffness to stabilization member 2508 such that an urging force is provided to the lower leg 2597 within stabilization member 2508 and to the vertebrae in which the device is attached).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oldakowski in view of US 10,245,081 to Arnin.
As per claim 4, Oldakowski teaches the spinal device according to claim 1, but Oldakowski does not specifically teach wherein said rod is coupled with a ratchet mechanism for controlling an amount said rod protrudes out of said housing. However, ratchet mechanisms are well known in the art as taught by Armin, which discloses a similar spinal device (fig. 11-13; col. 5, lines 28-61) wherein a rod (112; fig. 11; col. 5, lines 32-49) is coupled to a ratchet mechanism for controlling an amout said rod protrudes out of said housing (116, 118 collectively; fig. 11-13; col. 5, line 32-49). Accordingly, it would have been obvious to one of ordinary skill in the art to have employed the ratchet mechanism taught by Arnin with the spinal device taught by Oldakowski (applying teeth to a right portion of the lower leg 2597 and a pawl, similar to the pawl 118 taught by Arnin), in order to further stabilize the axial movement of the spinal device once it is positioned on the spine.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773